Erazeb, J.
The only question before us is, did the court below err in overruling a demurrer to the second paragraph of the complaint? The action was for malicious prosecution, and that paragraph failed to aver that the prosecution claimed to have been malicious had terminated in the plaintiff’s acquittal or discharge. For this omission the appellant insists that the paragraph was had. So are the authorities. 1 Chit. PI. 679; Whitworth v. Hall, 2 B. & Ad. 695.
Reversed and í-emánded, with direction to sustain the demurx’er.